                      Case 18-17129-LMI                  Doc 24-3   Filed 10/15/18           Page 1 of 1                     Page 13 of 18


                                                              "C"
              CHASE O                                                          Abril 19. 2018 a Mayo 17. 2018
              J PMorgan Chase Bank, N.A.
              P 0 Box 182051                                             Numero De Cuenla.                            2680
              Columbus, OH 43218·2051




             00026289 ORE 021 219 13818 NN~INNI~NNINNN




                                                                                                 F ..~,Wlol 1 r';,6




https://oneview.jpmchase.net/OneView/stmtPrintSubmit.star                                                                      6/6/201 8
